OPINION — AG — ** COUNTY HOSPITAL — CONSTRUCTION ON LAND OWNED BY CITY (MUNICIPALITIES) ** PURSUANT TO A SPECIAL BOND ELECTION CONDUCTED APRIL 1, 1975, BY LOGAN COUNTY FOR THE PURPOSE OF AUTHORIZING THE CONSTRUCTION OF A LOGAN COUNTY HOSPITAL, SAID HOSPITAL CAN BE CONSTRUCTED ON LAND OWNED BY A CITY WITHIN THE COUNTY UPON WHICH THE COUNTY HAS A LONG TERM LEASE VESTING OWNERSHIP OF THE HOSPITAL BUILDING AND APPURTENANCES IN THE COUNTY. CITE: 63 O.S. 1971, 1-719 [63-1-719], 19 O.S. 1971 787 [19-787] 19 O.S. 1971 781 [19-781], 62 O.S. 1971 13 [62-13] (MIKE D. MARTIN)